DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 8 last paragraph, filed 02/16/2021, with respect to the rejection(s) of claim(s) 40-42 and 81 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moretti (US20090211119).
Applicant's remaining arguments filed 02/16/2021 have been fully considered but they are not persuasive.
Applicant first argues that the inner layer 1 of Rauch is not waterproof (pg 8 ln 3-12). The Examiner respectfully disagrees. Rauch repeatedly discloses the layer is breathable and “watertight” (see col 2 ln 33-34, col 3 ln 46-59, col 5 ln 8-16, col 6 ln 1-3). The Examiner has interpreted watertight as meaning the passage of liquid water is prevented.
Applicant next argues that Rauch merely teaches applying the functional layer 8 by ironing the layer onto a completed sole (pg 8 last paragraph; citing Rauch col 5 ln 14-17). The Examiner respectfully disagrees. As an initial matter, Rauch explicitly discloses the ironing process as an alternative method can also be achieved,” emphasis added)(col 5 ln 8-10). Rauch further explains that the inner layer can be configured so that it contains additional hydrophobic properties or is watertight (col 3 ln 46-52) and separately discusses the addition of a watertight and water vapor-permeable functional layer (col 3 ln 54-60). It is the Examiner’s position that a person having ordinary skill in the art would recognize that the inner layer 1 of Rauch is disclosed as being watertight in at least one embodiment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35, 37-39, 74, 76, 77, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US5389176) in view of Rauch {US6508015 – previously of record).

In reference to claims 35, 37, 74, 76, 77, and 80:
Nakanishi discloses a method for providing parts of shoes (col 2 ln 24-27) comprising: 
preparing a mold including a first element (Fig. 13A reference 32b) to be closed with a second element (Fig. 13(A) reference W), at least one of the first element and the second element includes hollow regions of a matrix of spaced apart impressions and the remaining surface for mating with the other one of the first and second elements (Fig. 13B showing perforations in plate 32a): 
opening the mold (Fig. 9A(i)); 
depositing in the hollow regions polymeric material in the fluid state with abrasion resistance characteristics (Fig. 12A);
cleaning the mating surface from any excess polymeric material by cleaning means (Fig. 12B)(the Examiner construes the squeegee of Nakanishi as meeting, or a functional equivalent to, the doctor of claim 37);
positioning on at least one the mating surface a support made of flexible sheet (fig. 13A showing sheet 22 on the mold elements);
closing the mold with interposition of the support made of flexible sheet between the first element and the second element (Fig. 13A; col 16 ln 23-32);
opening the mold after a time interval at least equal to a setting time of the polymeric material with adhesion to the support (col 16 ln 29-36); and 
removing the support from the mold, the support including spaced apart projections made of polymeric material with abrasion resistance characteristics molded on a surface of the support (col 16 ln 32-44, Fig. 1).
Nakanishi does not disclose wherein the parts of shoes are waterproof or that the flexible sheet includes a waterproof and breathable functional element (claim 35), wherein the functional element has a monolithic sheet-like structure made of polymeric material that is impermeable to water in the liquid 

In reference to claim 38:
In addition to the discussion of claim 38, above, Nakanishi further discloses wherein the first element and the second element include respectively a first mold part and a second mold part, at least one of the first and second mold parts including hollow regions of a matrix of impressions (Fig. 13B showing perforations in plate 32a).

In reference to claim 39:
.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi and Rouch as applied to claim 35, above, and further in view of Burris (US20050016023 – previously of record).
In addition to the discussion of claim 35, above, modified Nakanishi does not teach wherein the depositing the polymeric material is followed by introduction of at least one of the first element and the second element, which includes the hollow regions, in a vacuum chamber. However, this is taught by Burris. Burris teaches a method of bonding a polymeric material to a flexible sheet comprising casting the polymeric material onto a mold surface, placing the flexible sheet onto the polymeric material, and curing the polymeric material (see [0037]-[0039]). Burris further teaches introducing the mold into a vacuum chamber after depositing the polymeric material (see [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Nakanishi, as modified by Rauch, by introducing at least one of the first element and the second element, which includes the hollow regions, in a vacuum chamber after depositing the polymeric material for the benefit of removing any air that may be trapped within the polymeric material (see Burris, [0045]).

Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi and Rouch as applied to claim 35, above, and further in view of Moretti (US20120151804).
In addition to the discussion of claim 35, above, modified Nakanishi does not disclose wherein at least one functional portion of the functional element has a thickness to give a penetration resistance of more than approximately 10 N. assessed according to the method described in chapter 5.8.2 of the ISO 20344-2004 standard. However, this is taught by Moretti. Moretti teaches an insert for vapor-permeable and waterproof soles having a penetration resistance of more than approximately 10 N (abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Nakanishi with the high penetration resistance material of Moretti in order to obtain a process for producing waterproof and breathable soles with high mechanical strength and no need for further perforation-resistant elements (para 0057).

Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi and Rouch as applied to claim 74, above, and further in view of Zaggl (US20110179549 – previously of record).
In addition to the discussion of claim 74, above, modified Nakanishi does not disclose wherein the monolithic sheet-like structure is stratified and cohesive, including a plurality of functional layers made of polymeric material that is impermeable to water in the liquid state and permeable to water vapor. However, this is taught by Zaggl. Zaggl teaches a water impermeable and water vapor permeable material (para 0022) for use in various pieces of apparel including shoes (para 0033). Zaggle further teaches that the waterproof material may be stratified and cohesive, including a plurality of functional layers depending on the performance requirements and intended use (para 0060). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed .

Claims 78 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi and Rouch as applied to claim 35, above, and further in view of Baychar {US20050034330 – previously of record).

In reference to claims 78 and 79:
In addition to the discussion of claim 35, above, modified Nakanishi does not teach wherein the support made of flexible sheet includes a layer of mesh (claim 78) or wherein the support made of flexible sheet is formed by coupling of the mesh with a functional element (claim 79). However, this is taught by Baychar. Baychar teaches running shoes, hiking shoes and boots, snowboard boots, alpine boots, hiking boots, and the like, having waterproof/breathable moisture transfer characteristics (title). Baychar further teaches that adding a polymer mesh can add strength to the producing being made (para 0087). Baychar further teaches wherein the support made of flexible sheet is formed by coupling of the mesh with a functional element (Fig. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mesh of Baychar in the method of modified Nakanishi in order to add strength to the product.

Claims 40, 41, 42, and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauch in view of Moretti (US20090211119). 

In reference to claim 40:

injection molding a material in a fluid state with abrasion resistance characteristics onto a waterproof and breathable support element (col 4 ln 5-6; Fig. 4).
While Rauch discloses that injection molding can be used to form the tread on the waterproof and breathable layer, Rauch does not disclose the specific steps as claimed. However, this is taught by Moretti. Moretti teaches:
preparing a mold including a first element and a second element, which includes respectively a first mold part and a second mold part and at least one of the first and second elements including hollow regions of a matrix of spaced apart impressions fed by an injector (paras 0056-0058)(the spot like tread members of Rauch, see Figs. 1 and 2 numeral 4a, will require a matrix of spaced apart impressions); 
opening the mold (paras 0056, 0069-0070); 
placing on a mating surface of the first element and the second element a support made of flexible sheet, which includes a waterproof and breathable functional element (paras 0056, 0069-0070);
closing the mold with interposition of the support made of flexible sheet between the first element and the second element (paras 0056, 0069-0070);
injecting a polymeric material in a fluid state with abrasion resistance characteristics in the matrix of impressions by the injector (paras 0056, 0069-0070);
opening the mold after a time interval equal at least to a setting time of the polymeric material with adhesion to the support (paras 0056, 0069-0070)(the overmolded article is necessarily opened after the polymeric material adheres in order to avoid destruction of the article); and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the injection molding procedure of Moretti as the injection molding process explicitly stated in Rauch because it is recognized in the art as suitable for the intended purpose (MPEP 2144.07).

In reference to claims 41 and 42:
In addition to the discussion of claim 40, above, modified Rauch does not teach wherein the hollow regions of the matrix of impressions are mutually connected by injection channels (claim 41) or wherein each hollow region of the matrix of impressions is fed by an injection channel (claim 42). However, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. injecting into the impressions in series (claim 41) or parallel (claim 42), with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 81:
In addition to the discussion of claim 40, above, Rauch further discloses wherein an entirety of the flexible sheet that is placed on the mating surface is waterproof and breathable (Fig. 1 numeral 1).




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742